DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/21/2018 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 9 and .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusumi et al. (WO-02103073-A2), hereinafter Kusumi, references are made to the English translation provided from EPO.
Regarding Claims 1-8, 13-14, and 17 Kusumi teaches a high strength steel sheet and high strength automotive part (P. 1 Par. 1) having a composition comprising that shown in Table 1 which comprises the claimed steel alloy of claim 1, the automotive propulsion system component formed of a steel alloy of claim 13, and the steel alloy of claim 17.
Table 1
Element
Claim
Claimed Range
Kusumi
Citation
Relationship
C
1, 13, 17
0.34-0.4
0.15-0.55
P. 3 Par. 4
Encompassing
Si
1, 13, 17
0.4-0.6
0-0.5
P. 3 Par. 4
Overlapping
Mn
1, 13, 17
1.05-1.2
0.2-3
P. 3 Par. 4
Encompassing
S
1, 13, 17
0.04-0.07
0-0.04
P. 3 Par. 4
Overlapping
Cr
1, 13, 17
1.05-1.2
0-2
P. 3 Par. 4
Encompassing

1, 13, 17
0.2-0.35
0-1
P. 3 Par. 4
Encompassing
V
1, 13, 17
0.08-0.15
0-0.1
P. 5 Par. 7,       P. 9 Par. 7
Overlapping
Al
1, 13, 17
0.02-0.06
0.01-0.1
P. 3 Par. 4
Encompassing
Fe
2
At least 95
89.795-99.59
By amounts of other elements
Overlapping
Fe
3
At least 95.428
89.795-99.59
By amounts of other elements
Overlapping
P
4, 14
0-0.03 (not inclusive of 0)
0-0.1
P. 3 Par. 4
Overlapping
Ni
5, 14
0-0.25 (not inclusive of 0)
0-1
P. 3 Par. 4
Overlapping
Cu
6, 14
0-0.2 (not inclusive of 0)
0-1
P. 5 Par. 7,      P. 9 Par. 7
Overlapping
Ti
7, 14
0-0.03 (not inclusive of 0)
0.01-0.8
P. 3 Par. 4
Overlapping
N
8, 14
0-0.03 (not inclusive of 0)
0-0.01
P. 3 Par. 4
Within
B
8, 14
0-0.002 (not inclusive of 0)
0.0002-0.005
P. 3 Par. 4
Overlapping


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claims 9 and 18, Kusumi teaches the claim elements as discussed above. Kusumi further teaches the steel alloy having a composition comprising that shown in Table 2 which comprises the claimed steel alloy of claims 9 and 18.
Table 2
Element
Claim
Claimed Range
Kusumi
Citation
Relationship
C
9, 18
About 0.37
0.15-0.55
P. 3 Par. 4
Encompassing
Si
9, 18
About 0.45
0-0.5
P. 3 Par. 4
Encompassing
Mn
9, 18
About 1
0.2-3
P. 3 Par. 4
Encompassing
S
9, 18
About 0.06
0-0.04
P. 3 Par. 4

Cr
9, 18
About 1 
0-2
P. 3 Par. 4
Encompassing
Mo
9, 18
About 0.25
0-1
P. 3 Par. 4
Encompassing

9, 18
About 0.1
0-0.1
P. 5 Par. 7,       P. 9 Par. 7
Overlapping
Al
9, 18
About 0.03
0.01-0.1
P. 3 Par. 4
Encompassing
P
9, 18
About 0.03
0-0.1
P. 3 Par. 4
Encompassing
Ni
9, 18
About 0.1
0-1
P. 3 Par. 4
Encompassing
Cu
9, 18
About 0.2
0-1
P. 5 Par. 7,      P. 9 Par. 7
Encompassing
Ti
9, 18
About 0.03
0.01-0.8
P. 3 Par. 4
Encompassing
N
9, 18
About 0.03
0-0.01
P. 3 Par. 4

B
9, 18
About 0.0005
0.0002-0.005
P. 3 Par. 4
Overlapping


The ranges of sulfur and nitrogen taught by Kusumi differ from the claimed about 0.06 and about 0.03 respectively by 0.02% in each case, a difference which a person having ordinary skill in the art would consider to be “about” the claimed value.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 10, Kusumi teaches the claim elements as discussed above. Kusumi further teaches the steel being used to produce an automotive part (P. 1 Par. 1) which constitutes the claimed automotive component created from the steel alloy of Claim 8.

Regarding Claim 11, Kusumi teaches the claim elements as discussed above. Kusumi further teaches the steel being utilized to produce an undercarriage component of an automobile (P. 1 Par. 1) which encompasses the claimed automotive of claim 10 being one of a crankshaft, a transmission shaft, a transmission case, a differential carrier, a half shaft, and an axle shaft.

Regarding Claim 12, Kusumi teaches the claim elements as discussed above. Kusumi further teaches the steel being utilized to produce an undercarriage component of an automobile (P. 1 Par. 1) which encompasses the claimed crankshaft created from a steel alloy according to claim 1.

Regarding Claim 15, Kusumi teaches the claim elements as discussed above. Kusumi further teaches the steel being utilized to produce an undercarriage component of an automobile (P. 1 Par. 1) which encompasses the claimed component of claim 14 being a crankshaft, transmission, transmission case, differential carrier, half shaft, and axle shaft.

Regarding Claim 16, Kusumi teaches the claim elements as discussed above. Kusumi further teaches the steel being utilized to produce an undercarriage component of an automobile (P. 1 Par. 1) which encompasses the claimed component of claim 13 being a crankshaft.

Regarding Claim 19, Kusumi teaches the claim elements as discussed above. Kusumi further teaches the steel being utilized to produce an automotive part (P. 1 Par. 1) which constitutes the claimed automotive component created from the steel alloy of claim 17.

Regarding Claim 20, Kusumi teaches the claim elements as discussed above. Kusumi further teaches the steel being utilized to produce an undercarriage component of an automobile (P. 1 Par. 1) which encompasses the claimed component of claim 19 being a crankshaft, transmission, transmission case, differential carrier, half shaft, and axle shaft.

Claims 10-16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusumi et al. (WO-02103073-A2), hereinafter Kusumi, references are made to the English translation provided from EPO, in view of Koyasu et al. (JP-3297500-B2), hereinafter Koyasu, references are made to the English translation provided from J-PlatPat.
Regarding Claims 10-16, 19, and 20, Kusumi teaches the claim elements as discussed above. 

Koyasu teaches a rod steel having a composition which is similar to that of Kusumi ([0001], [0005], and Table 1) and Koyasu teaches the composition resulting in strength, ductility, and machinability ([0008]-[0014]) which make the composition desirable for use as a shaft ([0004]) which constitutes the claimed automotive component created from the steel alloy of claims 10, 13, 14, and 19; the automotive component being one of a crankshaft, a transmission shaft, a half shaft, and an axle shaft of claims 11, 15, and 20; the crankshaft created from the steel alloy of claims 12 and 16.

Response to Amendment
Applicant’s arguments filed 01/22/2021 have been fully considered but they are not persuasive.
In response to the amendments to claims 1, 13, and 17, while the amendment does overcome the rejection by JPH09195000A (Mitsuo); Kusumi and Kusumi in view of Koyasu render obvious the amended ranges.
The amendments to claims 1 and 17 further resulted in the 112(d) rejection of claims 9 and 18 which claimed a composition of Mn and Cr which is outside the amended range.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB JAMES GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736